United States Court of Appeals
                                                                  Fifth Circuit
                                                                 F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                    June 22, 2005

                                                              Charles R. Fulbruge III
                                                                      Clerk
                              No. 04-50757
                          Conference Calendar



UNITED STATES OF AMERICA,

                                        Plaintiff-Appellant,

versus

PEDRO NAGERA-ROMERO,


                                        Defendant-Appellee.

                          --------------------
                Appeal from the United States District
                   for the Western District of Texas
                        USDC No. 3:04-CR-540-2
                          --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Pedro Nagera-Romero has moved

for leave to withdraw and has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967).       Nagera-Romero was notified of

counsel’s motion, but he has not filed a response.       Our review of

counsel’s brief and the record discloses no nonfrivolous issue

for appeal.     The motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                     No. 04-50757
                          -2-

APPEAL DISMISSED; MOTION GRANTED.